
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2446
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To clarify the treatment of homeowner
		  warranties under current law, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 RESPA Home Warranty Clarification Act
			 of 2012.
		2.Treatment of
			 homeowner warrantiesSection 8
			 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2607) is
			 amended by adding at the end the following new subsection:
			
				(e)Homeowner
				warranties
					(1)In
				generalNothing in this
				section, section 2, or section 3 shall be deemed to include, or be deemed to
				have included, homeowner warranties or similar residential service contracts
				for the repair or replacement of home system components or home
				appliances.
					(2)Notice by home
				warranty companyAny person
				that pays another person not employed by the person for selling, advertising,
				marketing, or processing, or performing an inspection in connection with, a
				homeowner warranty or similar residential service contract for the repair or
				replacement of home system components or home appliances shall include the
				following statement, in boldface type that is 10-point or larger, in any such
				warranty or contract offered or sold as an incident to or as part of any
				transaction involving the origination of a federally related mortgage
				loan:
						NOTICE: THIS COMPANY MAY PAY PERSONS
				NOT EMPLOYED BY THE COMPANY FOR SELLING, ADVERTISING, MARKETING, OR PROCESSING,
				OR PERFORMING AN INSPECTION IN CONNECTION WITH, A HOMEOWNER WARRANTY OR SIMILAR
				RESIDENTIAL SERVICE CONTRACT FOR REPAIRING OR REPLACING HOME SYSTEM COMPONENTS
				OR HOME APPLIANCES.
						(3)Notice by real
				estate agent or brokerAny
				person who has contracted to receive payment from a provider of the services
				described in paragraph (1) for recommending the purchase of a home warranty or
				similar residential service contract, and is not an employee of such provider,
				shall provide the potential purchaser, upon first recommending the purchase of
				a homeowner warranty or similar residential service contract, a written notice
				containing the following language in boldface type that is 10-point or larger
				(with the bracketed matter being replaced with the information described by
				such bracketed matter):
						NOTICE: THIS IS TO GIVE YOU
				NOTICE THAT [the provider of the notice] HAS RECEIVED OR WILL RECEIVE
				COMPENSATION FROM [the home warranty company] FOR [the residential service for
				which the notice provider is being compensated]. YOU ARE NOT REQUIRED TO
				PURCHASE A HOME WARRANTY OR A SIMILAR RESIDENTIAL SERVICE CONTRACT AND IF YOU
				CHOOSE TO PURCHASE SUCH COVERAGE YOU ARE FREE TO PURCHASE IT FROM ANOTHER
				PROVIDER.
						.
		
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk.
		
	
